Relator was convicted of a misdemeanor offense on April 8, 1987 and was sentenced on April 22, 1987. On May 4, 1987, relator obtained from the trial court an order for appeal of his conviction and sentence which was made returnable on June 30, 1987. After the record was forwarded to this Court for lodging of the appeal, this Court returned the record to the trial court with instructions to the trial court and counsel for relator to seek judicial review in this Court by application for writ of review. See, La.C.Cr.P. Art. 912.1(C)(1). In the interim, relator satisfied his sentence by paying his fine and satisfactorily completing the terms of his probation. Relator did not seek a writ of review of his conviction and sentence until February 29, 1989 when the trial court denied relator’s application for a writ of review. This writ application was then filed to review the propriety of the trial court’s denial of relator’s application for a writ of review of his conviction and sentence. Satisfaction of sentence by relator renders this case moot so as to preclude *1052review of, or attack on, relator’s conviction and sentence. Cf. State v. Morris, 328 So.2d 65 (La.1976).